GOLDTHWAITE, J.
The exclusion or admission of evidence, which is supposed by one party to be relevant, and by the other is considered as irrelevant, is frequently a matter of some difficulty. The general rules on this subject are, however, believed to be sufficiently clear and precise to prevent any injustice from being done. When the relevancy is not apparent from the evidence offered, but other facts will make it so, the duty of the party offering it is to state its connexion with the other facts, in order that its relevancy may be disclosed to the court. [2 Star-*392tie’s Ev. 381.] It is evident to every one conversant with the practice on the circuits, that a claim or defence frequently depends on a vai’iety of facts and circumstances, either one of which, by itself, would seem to be irrelevant, and yet when the whole are made out, a complete case is presented; but it by no means follows, that a court will, in every case, wade through apparently irrelevant testimony, unlcs the intention to connect it with other facts, from which its relevancy will appear, is distinctly shown. When, therefore, evidence is offered, apparently not connected with the issue, and is opposed, it becomes the duty of the party offering it, to show its connexion with other facts, either in evidence, or intended to be given to the jury. It is impossible to prescribe the course which counsel shall pursue in putting a case to the jury, but they must always be prepared to explain the object for which the evidence is offered; and if this is not done, the court may lawfully reject that which is apparently irrelevant. This is the clear rule to be deduced from the cases. [Winlock v. Hardy, 5 Litt. 272; Harris v. Paynes, 5 Litt. 105; Wilson’s adm’rs v. Bower, 5 Mon. 33; Clark v. Beach, 6 Conn. 142; Rowl, adm’r, v. Kyle, 1 Leigh. 216; Bonham v. Cary, 11 Wend. 83: Weedler v. Farmers’ Bank, 11 S. & R. 134; Turner v. Fendall, 1 Cranch, 182; Innerarity v. Byrne, 8 Porter, 176; Jackson v. Webb, 11 Wend. 422; Gratz v. Gratz, 4 Rawle, 411; Cowen & Hill’s notes, 434, 792; Mardis’ adm’rs v. Shackleford, 4 Ala. Rep. N. S. 443.]
Let us now apply these principles to the facts disclosed by the bill of exceptions in this case. The administrator of the estate in which the plaintiff’s wife was entitled to a portion, liad delivered the wife’s portion of the notes received to the defendant. This delivery, unexplained, would impose a liability on him to account for the proceeds when received in money, but doubtless he could show that the delivery was the consummation of a sale. The deed was probably offered with this view;but as.it bears date at a time subsequent to the delivery of the notes, and purports to be a release of the title to real estate, it was, when offered, apparently irrelevant to the point in issue. This being the fact, it was incumbent upon the defendant to show how it could become relevant by a connexion with other facts or circum stances intended to be given in evidence. This was not done, and, therefore, the court properly rejected it.
Judgment affirmed.